Title: From John Adams to Nathaniel Peaslee Sargeant, 22 May 1789
From: Adams, John
To: Sargeant, Nathaniel Peaslee


          
            Dear Sir—
            New york May 22 1789—
          
          I received with pleasure your friendly letter of the 25th of April—your recommendation of Mr William Pickman has great weight with me. but you must give me leave to enquire whether he has made application to the President: if he has not he should be advised to do it, immediately. There you know the Constitution has wisely placed the Authority of judging in the first instance of the Merits and Qualifications of all Candidates A Law will soon appear regulating the Time and manner of taking the Oaths— The Judicial System is in the hands of some of the ablest men and I hope will be digested with all the Caution you can desire— you call to my recollection an Idea Suggested to you in Conversation “that we are in great danger” I wish I was quite delivered at this hour from such an apprehension. It would require a long letter to explain all the Reasons I have for such Thoughts: but I may say one thing which will go a great way. The Superiority, the Sovereignty of the national Govt if it is in Words ascertained it is not in fact secured. The State Governments have so much Power still, as to make the Whole a Composition, of thirteen Omnipotences against one Omnipotence— And to my Mortification I find my general expectations too much verified in a general aversion, timidity, or something to assume a Tone which might supply some defects— I do not see a Resolution nor an Inclination in Gentlemen to make Seats in the new Govt objects of Ambition or Desire— Seats in the new Governments. are considered still as Steps towards promotion at home— from this state of Facts I think we are not yet out of danger of Confusion— Despondency is not one of my Characteristics: on the contrary the World in general suppose me too much inclined to be sanguine. however this may be I have seen the dangers which surrounded me; and I hope have never been afraid to meet them. If I had been I should have perished long ago. I had more reasons to say that I should wear a Crown of Thorns than you can be aware of. indeed I have been astonishd to see how little informed

Massachusetts Gentlemen who have never been before in Congress are of the real State of American Politicks— fifteen years cruel experience has made an indelible impression on my heart.— New England is reproached with local Attachments, But the Truth is she is the least influenced by State Prejudices of any in the Union— She sacrifices her interests to the good of the Union— She sacrifices one after another all her ablest & meritorious Characters, She mortifies herself and all her Friends in complaisance to southern Pride, Insolence and scorn— on the contrary She cries up to the Stars Southern Characters, to enable them to make her humiliation and Abasement the more Remarkable— a greater Insult was never offered to a People than the Manuvere by which She was horse jockeyed in the late election of Vice President; yet she does not feel it nor see it— you may depend upon it. every honest man in whatever Station in the new Govt. will wear a Crown of Thorns untill New England shall be more attentive, generous and Consistent.— till then her honour & Interest will be sacrificed by one Adventurer after Another—who will throw himself into the Arms of Men, who are greater Politicians and who will give them Characters and Fortunes too— Can there be a greater danger than that which arises from an uncertain Sovereignty— Misera servitus ubi Ius vagum. if the Sovereignty is uncertain and unknown—the Law must be uncertain and unknown— Who can tell where the Sovereignty of this Country is! Is it in the National Governments or the State Govts— By the Constitution besure it is in the National Government! But is this generally understood. considered and acknowledged— if it is not will not every Culprit who offends against the National Govt. immediately be received into the Arms of the State Govts. will not Collisions at once take place between the State Judicials and the National Judicials—between the National Executive and the State Executives, between the National Legislature and the State Legislatures? Can there be a greater danger than for the National Govt to take the Impost & leave the Excises in the State Govts— if the National Government takes both Imposts and Excises what becomes of State Debts and Creditors— is there not great danger of a seperation between National Creditors & State Creditors while the former attach themselves to Congress will not the latter fly to the State Governments for protection. is there any other security against this danger than for Congress to take upon itself to pay all the State Debts—and is there not danger that Congress, or the States will not consent to this indispensable Measure

Is there not danger from the imbecility of the National Govt? What has it to attract the hopes or excite the fears of the People? Has it power? has it Force to protect itself or its Offices? Has it Rewards or Punishments in its power enough to allure or Alarm?— Is there an unity in the national Executive? Can there be without giving the National Executive the Appointment of the State Executives?— Creditors are interested but Debtors are interested the Contrary way—and which are the most numerous? but if the Creditors should be divided the State Creditors drawing one way and National Creditors another, what will be the Consequence— Has the National Govt any negative on State Laws inconsistent with its own? Is there not danger from another quarter hinted at before?— Is there Pleasure Proffit or honour in any Station in the new Govt sufficient to make it an Object to the greatest & best Men?— if not will they not all leave it. as they did the old Congress, for more agreable, more profitable, and more honourable Places at home among thir Friends, Families and Estates? And wherever these Men are—there will the Honour, the Power, the Sovereignty really be— Are these dangers real or imaginary? if these are not enough to satisfy you I will give you another Catalogue—at another time— in the mean time I am with great Esteem and a long established Affection / Dr Sir / your Friend & Servant
          
            John Adams—
          
          
            PS— my love to Mr & Mrs Shaw. Mr & Mrs Thaxter &c—
          
        